     Case 2:17-cv-02983-CAS-AGR Document 97 Filed 09/19/19 Page 1 of 5 Page ID #:1530



 1     Laurence M. Rosen (SBN 219683)
       THE ROSEN LAW FIRM, P.A.
 2     355 South Grand Avenue, Suite 2450
 3     Los Angeles, CA 90071
       Telephone: (213) 785-2610
 4
       Facsimile: (213) 226-4684
 5     Email: lrosen@rosenlegal.com
 6
       Counsel for Plaintiffs
 7
 8     [Additional counsel on signature page]
 9                            UNITED STATES DISTRICT COURT
10                           CENTRAL DISTRICT OF CALIFORNIA
11
12       MICHEL DESTA, Individually and on                 Case No: 2:17-cv-02983-CAS-AGR
13       behalf of all others similarly situated,
                                                           CLASS ACTION
14             Plaintiffs,
15                                                         JOINT APPLICATION TO
               v.                                          EXTEND SETTLEMENT
16
                                                           HEARING DATE AND NOTICE
17       WINS FINANCE HOLDINGS INC.,                       DATE
18       JIANMING HAO, RENHUI MU, AND
         JUNFENG ZHAO,                                     Hon. Christina A. Snyder
19
20             Defendants.
21
22
23           Lead Plaintiffs Brian Gabrich, Christopher Ikeocha, and Raymond Mentor
24     (“Plaintiffs”) and Defendants Wins Finance Holdings Inc., Renhui Mu, and Junfeng
25     Zhao (“Defendants”) (collectively, the “Parties”) respectfully submit this Joint
26     Application to further extend by approximately 90 days the: (a) final approval
27     hearing (“Settlement Hearing”) date, and (b) the deadline to issue notice of the
28     settlement and claim forms to Settlement Class members.

                                                    –1–
                    Joint Application to Extend Notice Date and Final Approval Hearing Date
     Case 2:17-cv-02983-CAS-AGR Document 97 Filed 09/19/19 Page 2 of 5 Page ID #:1531



 1           The current deadline to issue notice and claim forms to Settlement Class
 2     Members is September 30, 2019, and the Settlement Hearing is currently set for
 3     February 24, 2020 at 10:00 a.m. (Dkt. No. 96).
 4           As counsel for the parties have previously advised the Court, in accordance
 5     with the Order Preliminarily Approving Settlement (Dkt. No. 90), Defendant Wins,
 6     through its subsidiary operating in China, has made the necessary application with
 7     the relevant agencies of the government of the People’s Republic of China for
 8     permission to pay the settlement funds to the escrow account.1 Wins has not yet
 9     received approval for the application for payment, which application remains
10     pending.
11           Given the passage of time, Wins and its counsel have made inquiries
12     concerning the status of the request and the timing of a possible decision, but the
13     Chinese government has not provided a timeline pursuant to which the parties can
14     anticipate government action as to Wins’ application to pay the settlement funds.
15           In light of the foregoing, and the possibility (but not certainty) that Chinese
16     governmental approval may not be forthcoming on a timely basis, Wins has begun
17     inquiries as to the possible funding of the settlement funds from alternate sources.
18     (See Dkt. No. 84-1 (Stipulation and Agreement of Settlement) at 10.2(b)).
19           Wins anticipates that its discussions and negotiations concerning possible
20     alternative arrangements for the payment of the settlement funds can be completed
21     within ninety (90) days.
22           As such, the Parties respectfully request that the Court further extend the
23     Settlement Hearing date and the deadline for issuing the notice and claim forms each
24     by approximately 90 days. The Parties remain hopeful that by then appropriate
25     arrangements will have been made for the payment of the settlement funds.
26
27
       1
        Because of China’s strict currency control measures, governmental approval is
28
       required before money can be transferred offshore (e.g. to an escrow account in the
       United States).
                                              –2–
                   Joint Application to Extend Notice Date and Final Approval Hearing Date
     Case 2:17-cv-02983-CAS-AGR Document 97 Filed 09/19/19 Page 3 of 5 Page ID #:1532



 1           Because the deadlines for Settlement Class Members to file claims, object to
 2     the Settlement, or exclude themselves from the settlement are all measured from the
 3     Settlement Hearing date, extending the Settlement Hearing date and the date to issue
 4     notice and claim forms each by approximately 90 days will not reduce the number
 5     of days that Settlement Class Members have to file claims, objections, or exclusions.
 6
       Dated: September 19, 2019                          Respectfully submitted,
 7
 8                                                        THE ROSEN LAW FIRM, P.A.
 9
                                                          By: /s/ Laurence M. Rosen
10                                                        Laurence M. Rosen (SBN 219683)
11                                                        355 S. Grand Avenue, Suite 2450
                                                          Los Angeles, CA 90071
12                                                        Telephone: (213) 785-2610
13                                                        Facsimile: (213) 226-4684
                                                          Email: lrosen@rosenlegal.com
14
15                                                        Yu Shi (pro hac vice)
                                                          275 Madison Ave, 34th Floor
16
                                                          New York, NY 10016
17                                                        Telephone: (212) 686-1060
18                                                        Facsimile: (212) 202-3827
                                                          Email: yshi@rosenlegal.com
19
20                                                        Counsel for Plaintiffs
21
       Dated: September 19, 2019                                 LOEB & LOEB LLP
22                                                        By: /s/ Jay K. Musoff
23                                                        Jay K. Musoff (pro hac vice)
                                                          John Piskora (pro hac vice)
24                                                        345 Park Avenue
25                                                        New York, NY 10154
                                                          Telephone: (212) 407-4000
26                                                        Facsimile: (212) 407-4990
27                                                        Email: jmusoff@loeb.com
28                                                                jpiskora@loeb.com


                                                   –3–
                   Joint Application to Extend Notice Date and Final Approval Hearing Date
     Case 2:17-cv-02983-CAS-AGR Document 97 Filed 09/19/19 Page 4 of 5 Page ID #:1533



 1                                                        Daniel Murphy (SBN 141006)
                                                          Jennifer Jason (SBN 274142)
 2                                                        10100 Santa Monica Blvd, Suite 2200
 3                                                        Los Angeles, CA 90067
                                                          Telephone: (310) 282-2000
 4
                                                          Facsimile: (310) 282-2200
 5                                                        Email: dmurphy@loeb.com
 6                                                                jjason@loeb.com

 7                                                        Counsel for Defendants
 8
 9
10
11
12                     ATTESTATION OF CONCURRENCE IN FILING
13           Pursuant to Local Rule 5-4.3.4 of the United States District Court for the
14     Central District of California, I attest that counsel for Defendants have authorized
15     the filing of this document.
16
17                                                /s/ Laurence M. Rosen
18
19
20
21
22
23
24
25
26
27
28

                                                   –4–
                   Joint Application to Extend Notice Date and Final Approval Hearing Date
     Case 2:17-cv-02983-CAS-AGR Document 97 Filed 09/19/19 Page 5 of 5 Page ID #:1534



 1                                 CERTIFICATE OF SERVICE
 2
             I, Laurence M. Rosen, hereby declare under penalty of perjury as follows:
 3
             I am an attorney with The Rosen Law Firm, P.A., with offices at 355 South
 4
       Grand Avenue, Suite 2450, Los Angeles, CA, 90071. I am over the age of eighteen.
 5
             On September 19, 2019, I electronically filed the foregoing JOINT
 6
       APPLICATION TO EXTEND SETTLEMENT HEARING DATE AND NOTICE
 7
       DATE with the Clerk of the Court using the CM/ECF system, which sent notification
 8
       of such filing to counsel of record.
 9
10     Executed on September 19, 2019.
11
                                                           /s/ Laurence M. Rosen
12                                                         Laurence M. Rosen
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    –5–
                    Joint Application to Extend Notice Date and Final Approval Hearing Date
